NUMBER 13-13-00265-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


CORNELIO MORALES,                                                            Appellant,

                                            v.

HIDALGO COUNTY IRRIGATION DISTRICT NO. 6,                                    Appellee.


                    On appeal from the 398th District Court
                          of Hidalgo County, Texas.


                           MEMORANDUM OPINION

             Before Justices Rodriguez, Garza, and Benavides
               Memorandum Opinion by Justice Rodriguez
       In this whistleblower case brought against appellee Hidalgo County Irrigation

District No. 6 (the District), appellant Cornelio Morales challenges the trial court's order

granting a plea to the jurisdiction filed by the District, which dismissed his claims with

prejudice. By two issues, Morales argues that: (1) he pled sufficient facts establishing
waiver of the District's governmental immunity; and (2) the trial court erred in denying his

motion for sanctions and to compel discovery. We reverse and remand.

                                     I. Background

       The following facts were drawn from Morales's live petition. In August 1998, the

District hired Morales as its General Manager. Subject to oversight by the District's

Board of Directors, Morales had full authority to manage and operate the District's affairs.

       Morales alleges that, on June 21, 2010, Board President Oscar Garza

       summoned [Morales] to his business, Cabrito Meat Market, located in
       Mission, Hidalgo County, Texas, to speak with [Morales] about an item that
       [Morales] put on the agenda to be posted for a Board meeting. Mr. Garza
       did [not] want the item on the agenda. [Morales] told Mr. Garza that a
       Board member had asked him to put it on the agenda, it was going to be on
       the agenda, and the Board had given him authority to set the agenda. Mr.
       Garza [assaulted Morales] to coerce [him] to take the item off of the agenda.
       After [Morales] was assaulted by Mr. Garza, [he] agreed to take the item off
       the agenda.

Morales suffered neck and back pain as a result of the assault. In his petition, Morales

alleged that he reported the assault to the Hidalgo County Sheriff's Department "[i]n or

about 2010."

       On July 15, 2010, Morales reported the above incident to the District's general

counsel. Morales also informed the general counsel, in writing, of what he believed to

be other acts of misconduct committed by Garza and other Board members and District

employees, including the following:     (1) using the District's equipment and labor for

Garza's personal purposes; (2) using District employees to divert more water to Garza's

land than he purchased; (3) obtaining reimbursement by the District for an unnecessary

conference Garza attended; (4) using the District's property for Garza's family's

recreational purposes, which created potential liability for the District; (5) arranging for
                                             2
Garza's wife's real estate agency to represent the District in a land deal, which prevented

a competing real estate agency from earning its already agreed-to commission; (6) using

District resources to improve the value of property Garza eventually sold to Hidalgo

County at a substantially higher price; (7) attempting to appropriate valuable District

property for Garza's own home during the District's move to its new offices; (8)

communications between various District employees and Board members in violation of

the Texas Open Meetings Act; and (9) arranging for preferential land deals and easement

relinquishments for Board members and their business partners.

       Morales alleged that he reported the assault and the additional misconduct to the

Hidalgo County District Attorney "[i]n or about August or September 2010." He alleged

that he provided the district attorney a copy of the written report he had given the District's

general counsel describing the foregoing incidents, "which [the district attorney] read."

On August 19, 2010, the Board placed Morales on suspension with pay.

       On October 7, 2010, Morales and the District's office manager, Macarena Ortiz,

sent letters to the Texas Attorney General, various Commissioners on the Texas

Commission on Environmental Quality, and State Senator Juan "Chuy" Hinojosa. Each

letter was identical and read as follows:

       To Whom it May Concern:

              We, the HCID6 General Manager, Mr. Cornelio Morales, and Office
       Manager, Macarena Ortiz, were able to discover potential misconduct that
       has taken place for the past few years.

             According to our inspection of HCID6's minutes, tapes, other relevant
       documents and accounts from District employees, we realized that
       Chairman of the Board, Mr. Garza has been using the District to pursue his
       personal interests.

                                              3
               He has demonstrated with his actions and attitude total disrespect
        and disregard for the well[-]being of [the] rest of the Board members and
        employees of the District and as of today, he continues to take advantage
        of the District and to abuse his power as the Chairman of the Board.

               Mr. Garza is connected to local politicians and has ties to the District
        Attorney's Office, Mayor of Mission and other officials with the Hidalgo
        County and we feel that for this reason, our claim will be ignored if a higher
        authority does not intervene.

               We fear the worse [sic] for the future of the District if this behavior
        continues. At this time, we are requesting a full investigation of allegations
        that we [have] include[d] in our report as well as any other misconduct that
        you may discover during your investigation regarding Mr. Garza and other
        board members.

                Also, keep in mind that the District receives or has received in the
        past funds from the State of Texas as well as the Federal government. At
        this time, we do not trust the proper management and application of these
        funds.

              We would like for your investigation to establish legal repercussions
        and appropriate enforcement. . . .

"[I]n 2010," Ortiz also sent similar letters to the Federal Bureau of Investigations and the

State Auditor's Office.1 Morales alleged that he attached the misconduct report he had

previously given to the district attorney to each of the five letters. Morales alleged that

Ortiz was terminated on January 1, 2011, that she filed a whistleblower lawsuit against

the District, and eventually settled her claims with the District.

        Morales then alleged the following chain of events which ended in his termination:

                 After [Morales] made one or more of his reports as described above,

          1 The petition does not specify in which month the letters were sent to the FBI and State Auditor's

office. Moreover, the letters did not contain the paragraph describing Garza's relationship with local
political officials. We also note that although Morales alleges in his petition that he participated in sending
the FBI and State Auditor letters, he did not sign these letters. Instead, Ortiz was the signatory and began
the letters as follows: "During the events that lead to the suspension of General Manager of Hidalgo
County Irrigation District No. 6 Mr. Cornelio Morales, I, Macarena Ortiz, Office Manager with the Hidalgo
County Irrigation District No. 6 was able to discover potential misconduct that has taken place for the past
few years."
                                                      4
       Defendant's Board of Directors hired an attorney to investigate [Morales] to
       cover up, discredit, and defend against the allegations of misconduct
       reported by [Morales] to [the District's general counsel] and the law
       enforcement and regulating authorities [with which he met and to which he
       sent letters]. The attorney's report was issued in July 2011, and given to
       the Board. The report did not recommend [] termination of [Morales's]
       employment.

              On or about August 25, 2011, there was a Board meeting of the
       Board of Directors of [the District]. Three of the five Board members,
       including [Garza,] voted to terminate [Morales]. The Board was aware of
       the misconduct report, and its placement in the hands of law enforcement
       authorities at the time of the vote.

             At the time of his termination, [Morales] was an excellent employee
       and General Manager, had served as Defendant's General Manager for
       about 13 years, and had committed no misconduct that would warrant firing.

       On August 31, 2011, Morales sued the District, alleging whistleblower claims under

section 554.002 of the government code. See TEX. GOV'T CODE ANN. § 554.002 (West,

Westlaw through 2013 3d C.S.). Morales claimed that he reported violations of law to

"appropriate law enforcement authorities" that he believed "in good faith [were] authorized

to regulate under or enforce the law alleged to be violated in the report or investigate or

prosecute a violation of criminal law."     Morales claimed that an "adverse personnel

action"—his termination—was taken against him after he filed the reports.

       On September 7, 2012, the District filed a plea to the jurisdiction, arguing that

Morales failed to allege sufficient facts to waive the District's immunity from suit. The

District argued that Morales's petition did not "set forth what specific violations of law he

reported to what specific law enforcement agency." The District argued that Morales

failed to allege facts showing that:     (1) he made his report to the appropriate law

enforcement authority; (2) the assault was the sort of violation of law the whistleblower

act is meant to cover because Garza was not an employee of the District; and (3) there
                                             5
was a causal connection between the first adverse employment action, which was his

August 2010 suspension, and his reports to law enforcement, which occurred after that

date. The District's plea was based solely on Morales's pleadings; the District attached

no evidence to the plea.

        On October 3, 2012, the trial court held a hearing on the District's plea, at which

the parties presented legal arguments but no evidence.                    Several months later, on

February 20, 2013, the trial court granted the District's plea and dismissed Morales's claim

with prejudice.

        Morales filed a motion for new trial on March 21, 2013. The District responded

and attached evidence.          One of the District's exhibits was the written report of the

attorney it had hired to investigate Morales.2 The District's second exhibit was a copy of

a Board meeting agenda, which showed that the Board approved the hiring of the

investigator immediately following Morales's August 19, 2011 suspension.

        The trial court held a hearing on Morales's motion for new trial on April 24, 2013,

and the motion was later overruled by operation of law. This appeal followed.

                                   II. Plea to the Jurisdiction

        By his first issue, Morales argues that the trial court erred in granting the District's




        2   In his report, the investigator noted that he was retained to investigate "any allegations of
misconduct, whether alleged against management, employees, or board members," but the report only
contains details of his investigation of allegations against Morales. He stated that "the investigation
involved interviewing numerous employees, reviewing internal file documents, and reviewing official state
and county records." In the report, the investigator stated that based on his interviews with various
employees, "one can reasonably conclude" that: (1) because of his "well-known" aggressive demeanor,
Morales likely assaulted Garza; (2) Morales committed nepotism by hiring his brother as a District
employee; (3) Morales and his brother ran a "'cock-fighting' enterprise" on District property; (4) Morales
behaved inappropriately toward staff, including hostility toward some and overt favoritism toward others;
and (4) Morales failed to maintain proper financial and other professional standards for the District.
                                                    6
plea to the jurisdiction.    Morales argues that his pleadings contain sufficient facts

showing each of the required jurisdictional elements of a whistleblower claim such that

the District's immunity was waived and the trial court had subject-matter jurisdiction.

A. Standard of Review

       A plea to the jurisdiction is a dilatory plea; its purpose is "to defeat a cause of action

without regard to whether the claims asserted have merit." Bland Indep. Sch. Dist. v.

Blue, 34 S.W.3d 547, 554 (Tex. 2000). The plea challenges the trial court's jurisdiction

over the subject matter of a pleaded cause of action. Tex. Dep't of Parks & Wildlife v.

Miranda, 133 S.W.3d 217, 226 (Tex. 2004); Tex. Parks & Wildlife Dep't v. Morris, 129
S.W.3d 804, 807 (Tex. App.—Corpus Christi 2004, no pet.). Subject matter jurisdiction

is a question of law; therefore, an appellate court reviews de novo a trial court's ruling on

a plea to the jurisdiction. Miranda, 133 S.W.3d at 226; Morris, 129 S.W.3d at 807.

       The plaintiff bears the burden to allege facts affirmatively demonstrating the trial

court's jurisdiction to hear a case. Tex. Dep't of Transp. v. Ramirez, 74 S.W.3d 864, 867

(Tex. 2002); Morris, 129 S.W.3d at 807. When a trial court's decision concerning a plea

to the jurisdiction is based on the plaintiff's pleadings, we accept as true all factual

allegations in the pleadings to determine if the plaintiff has met its burden to plead facts

sufficient to confer jurisdiction on the court. Dallas Area Rapid Transit v. Whitley, 104
S.W.3d 540, 542 (Tex. 2003); Morris, 129 S.W.3d at 807. We examine the pleader's

intent and construe the pleadings in the plaintiff's favor. City of Waco v. Kirwan, 298
S.W.3d 618, 621–22 (Tex. 2009); County of Cameron v. Brown, 80 S.W.3d 549, 555 (Tex.

2002); Ramirez, 74 S.W.3d at 867. A plea to the jurisdiction may be granted without

allowing the plaintiff to amend if the pleadings affirmatively negate the existence of
                                               7
jurisdiction. Brown, 80 S.W.3d at 555; Ramirez, 74 S.W.3d at 867.

B. Applicable Law

       The Texas Supreme Court has long recognized that sovereign and governmental

immunity, unless waived, protects the State of Texas and its subdivisions from lawsuits

for damages, absent legislative consent to sue. See Miranda, 133 S.W.3d at 224; Morris

v. Tex. Parks & Wildlife Dep't, 226 S.W.3d 720, 725–26 (Tex. App.—Corpus Christi 2007,

no pet.). The Texas Whistleblower Act waives governmental immunity if the plaintiff

alleges sufficient facts to show that (1) he was a public employee who, (2) in good faith,

reported a violation of the law by his governmental entity employer or another public

employees (3) to an appropriate law enforcement agency and (4) was terminated or

suffered another adverse employment action as a result of his report. TEX. GOV'T CODE

ANN. § 554.002, § 554.0035 (West, Westlaw through 2013 3d C.S.); see City of Elsa v.

Gonzalez, 325 S.W.3d 622, 625 (Tex. 2010); State v. Lueck, 290 S.W.3d 876, 882–83

(Tex. 2009).

       The Whistleblower Act defines "law" as a state or federal statute, an ordinance of

a local governmental entity, or "a rule adopted under a statute or ordinance." TEX. GOV'T

CODE ANN. § 554.001(1) (West, Westlaw through 2013 3d C.S.). An appropriate law

enforcement authority is a part of a state entity that the employee, in good faith, believes

is authorized (1) to regulate under or to enforce the allegedly violated law, or (2) to

investigate or prosecute a violation of criminal law. Id. § 554.002(b). Finally, "[t]o show

causation, a public employee must demonstrate that after he or she reported a violation

of the law in good faith to an appropriate law enforcement authority, the employee

suffered discriminatory conduct by his or her employer that would not have occurred when
                                             8
it did if the employee had not reported the illegal conduct.'" Canutillo Indep. Sch. Dist. v.

Farran, 409 S.W.3d 653, 656 (Tex. 2013) (quoting City of Fort Worth v. Zimlich, 29 S.W.3d
62, 67 (Tex. 2000)); see Alejandro v. Robstown Indep. Sch. Dist., 131 S.W.3d 663, 667

(Tex. App.—Corpus Christi 2004, no pet.) ("The plaintiff is required to establish a 'but for'

causal nexus between the report of misconduct and the employer's actions." (citations

omitted)).

       The good-faith requirement applies to both the violation of law and appropriate law

enforcement elements. See Univ. of Houston v. Barth, 403 S.W.3d 851, 856–57 (Tex.

2013); Univ. of Tex. Sw. Med. Ctr. at Dallas v. Gentilello, 398 S.W.3d 680, 683–84 (Tex.

2013). "The good-faith inquiry under the Whistleblower Act has both subjective and

objective components," which require that the plaintiff must have believed he was

reporting conduct that was a violation of law to an entity with the requisite enforcement

authority and his belief must have been reasonable given his training and experience.

See Barth, 403 S.W.3d at 856–57 (citation omitted).

       "Although the section 554.002(a) elements must be included within the pleadings

so that the court can determine whether they sufficiently allege a violation under the Act

to fall within the section 554.0035 waiver, we have urged that the burden of proof with

respect to these jurisdictional facts 'does not involve a significant inquiry into the

substance of the claims.'" Lueck, 290 S.W.3d at 884 (quoting Bland, 34 S.W.3d at 554;

citing Miranda, 133 S.W.3d at 235). "The purpose of a dilatory plea is not to force the

plaintiffs to preview their case on the merits but to establish a reason why the merits of

the plaintiffs' claims should never be reached." Bland, 34 S.W.3d at 554.



                                             9
C. Analysis

        Because the District did not produce any evidence with its plea to show

jurisdictional facts that would defeat the trial court's jurisdiction, we base our analysis on

Morales's pleadings.3 See Whitley, 104 S.W.3d at 542; Morris, 129 S.W.3d at 807. And

we believe Morales alleged sufficient facts in his petition related to each jurisdictional

element. We will address each in turn.4

        1. Violation of Law

        Morales alleged in his petition numerous acts of misconduct by District Board

members and employees that violated provisions of the Texas Penal Code, Texas

Government Code, and United States Code. For example, Morales alleged that Board

President Garza assaulted him in order to coerce him into removing certain items from

the meeting agenda; used District property and other resources for his own personal gain

and to the financial advantage of his family; leveraged his position on the board to the

advantage of his own and his partners financial interests 5 ; and appropriated District

property for his home. See TEX. PENAL CODE ANN. § 22.01 (West, Westlaw through 2013

3d C.S.) (assault), §§ 39.02, .03, .06 (West, Westlaw through 2013 3d C.S.) (abuse of

office offenses, including Abuse of Official Capacity, Official Oppression, and Misuse of



        3 The District attached no evidence refuting Morales's allegations in its plea to the jurisdiction. In

its response to Morales's motion for new trial, the District attached the report of the attorney it hired to
investigate Morales. But that evidence was not before the trial court when it made its ruling on the District's
plea, so we do not consider it on appeal. See Methodist Hosps. of Dallas v. Tall, 972 S.W.2d 894, 898
(Tex. App.—Corpus Christi 1998, no pet.) ("It is axiomatic that an appellate court reviews actions of a trial
court based on the materials before the trial court at the time it acted.").
        4   It is undisputed that Morales was a public employee.
        5 Morales also alleged that Board member Louis Eckroat financially benefited from certain
decisions made by the Board regarding various easements.
                                                     10
Official Information); see also 18 U.S.C. § 1962 (2012) (Racketeer Influenced and Corrupt

Organizations Act (RICO)). Morales also alleged that Garza and other Board members

and employees engaged in private communications that violated the Texas Open

Meetings Act and amounted to a conspiracy to commit that violation. See TEX. GOV'T

CODE ANN. §§ 551.143–.145 (West, Westlaw through 2013 3d C.S.).

       With regard to the assault allegation, in particular, the District suggests that

Morales's account of the events at Garza's meat market is inaccurate. But we must take

as true the allegations in Morales's petition. The District also argues that "[a]ssault

charges—personal criminal attacks—[were] not official activities" and, therefore, do not

"fall within the scope of the Whistleblower Act." We are not persuaded. Morales alleged

more than a simple assault with personal motives. He alleged that Garza assaulted him

to coerce him to remove an item from the Board's meeting agenda. Arguably, Garza

was acting in his "official capacity" as Board President when he attempted to use violence

to convince Morales to comply with his request; in other words, Garza's criminal act, in

these circumstances, was "detrimental to the public good or society in general," not

merely to the relationship between the two men. See City of Cockrell Hill v. Johnson, 48
S.W.3d 887, 896 (Tex. App.—Fort Worth 2001, pet. denied).

       The District also argues that Morales's reports were not clear enough to give the

agencies to which he reported notice of the violations he was alleging. The District

argues that, at most, the report shows "potential misconduct," which is akin to the

"warning[s]" of regulatory non-compliance held not to be violations of law in State v.

Lueck. See 290 S.W.3d at 885. We disagree. First, despite the title of Morales's

report, it clearly identifies instances of criminal violations by the Board and its employees.
                                             11
That Morales labeled it "misconduct" does not detract from this fact.            Second, the

"misconduct" detailed by Morales in his report was not a warning of potential, future non-

compliance, as was the case in Lueck. See id. Rather, his report contained allegations

of violations that had already occurred. We are, again, not persuaded by the District's

assertions to the contrary.

       In short, the acts of misconduct alleged by Morales were clearly violations of Texas

and Federal statutes. See TEX. GOV'T CODE ANN. § 554.001(1). And that these acts

were violations of law was both a subjectively and an objectively reasonable conclusion;

therefore, Morales's belief that this misconduct violated the law was a good-faith belief

under the law. See Barth, 403 S.W.3d at 856–57.

       2. Appropriate Law Enforcement

       The facts alleged by Morales were also sufficient to show that he made good-faith

reports of the foregoing violations to appropriate law enforcement authority. He reported

Garza's assault to both the Hidalgo County Sheriff's Department and District Attorney

shortly after its occurrence. The sheriff was the entity with authority to arrest Garza, and

the district attorney's office was the entity that could bring criminal assault charges against

Garza. Although the District suggests in its brief that Morales never met with the District

Attorney, Morales alleged in his petition that the District Attorney read the misconduct

report that contained an account of the assault. Under the standard of review, we must

accept as true all assertions in Morales's petition. See Whitley, 104 S.W.3d at 542.

       Further, we believe that Morales's reports of various abuses of power and open

meetings act violations were sent to the appropriate agencies. The misconduct report

detailing those violations was sent to: the District Attorney, who had authority to bring
                                              12
any criminal charges, including the abuse of power charges and open meetings act

violations; the FBI, which had the authority to investigate any federal crime implicated by

the Board's conduct; the Texas Attorney General's Office, which sometimes participates

in criminal prosecutions, see Lone Starr Multi Theatres, Inc. v. State, 922 S.W.2d 295,

298 (Tex. App.—Austin 1996, no writ) ("An assistant attorney general may . . . perform

the duties of the county or district attorney or otherwise assist in criminal prosecutions on

appointment of a district judge in certain circumstances or at the request of the county or

district attorney."); and the State Auditor's Office, which has the power to investigate

entities that receive State funds and to report to and coordinate with law enforcement if it

discovers fraud. See TEX. GOV'T CODE ANN. §§ 321.013, 321.0136 321.016(b), 321.022

(West, Westlaw through 2013 3d C.S.).6 And for Morales, as General Manager of the

District with over a decade of experience running its affairs, it was reasonable to believe

that the foregoing law enforcement authorities were the appropriate agencies to which he

should report any corruption-related crimes.

        3. Causation

        Finally, we determine whether Morales alleged sufficient facts to show that he

would not have been terminated but for his reports to law enforcement.                             Morales's



        6  The District suggested to the trial court that because only Ortiz signed the letters to the State
Auditor's Office and FBI, they cannot be considered reports by Morales to those agencies. But Morales's
petition includes allegations suggesting that both he and Ortiz were involved in sending those reports. And
we must liberally construe Morales's petition and take as true those allegations. See Dallas Area Rapid
Transit v. Whitley, 104 S.W.3d 540, 542 (Tex. 2003).
        The District also argues that it would have been unreasonable for Morales to believe that the Texas
Commission on Environmental Quality and the office of State Senator Juan "Chuy" Hinojosa would have
had any authority to rectify the wrongs alleged by Morales. We agree. But this conclusion is irrelevant
and not dispositive given our ultimate holding that Morales's alleged reports to the District Attorney, Attorney
General, and State Auditor's office did comply with the statute.
                                                      13
petition contains facts showing that he was suspended with pay on August 19, 2010 after

the assault by Garza, which he reported to the District's general counsel, along with the

remainder of the misconduct discussed above. While on suspension, Morales made

further reports to, in relevant part, the District Attorney, the FBI, the Attorney General, and

the State Auditor's Office. Morales alleged that after he made these reports, the District

hired an attorney to investigate him. Morales further alleged that the employee with

whom he made the reports, Ortiz, was terminated by the District on January 1, 2011; that

she filed whistleblower claims; and that she eventually settled with the District. In July

2011, the attorney hired to investigate Morales issued his report, which did not

recommend Morales's termination. On August 25, 2011, the Board voted to terminate

Morales's employment. Morales alleged that "[t]he Board was aware of the misconduct

report, and its placement in the hands of law enforcement authorities at the time of the

vote." Finally, Morales alleged that, "[a]t the time of his termination, [he] was an excellent

employee and General Manager, had served as Defendant's General Manager for about

13 years, and had committed no misconduct that would warrant firing."

       The District argues that because Morales suffered an adverse employment

action—his suspension—before he made any of his reports, he cannot show that his

subsequent termination was the result of the reports. See Cnty. of Bexar v. Steward,

139 S.W.3d 354, 358 (Tex. App.—San Antonio 2004, no pet.) (holding that, where the

alleged discriminatory action was a demotion, a report that was made after the plaintiff

received notice of that demotion failed to meet the causation element for a whistleblower

claim); see also Canutillo Indep. Sch. Dist. v. Farran, 409 S.W.3d 653, 656 (Tex. 2013).

We find these cases distinguishable. In both, the adverse employment action that broke
                                              14
the causal chain was merely a formal precursor to the subsequent action about which the

employee complained. In Steward, the plaintiff was given notice of his demotion a month

prior to his actual demotion. 139 S.W.3d at 356–57. In the intervening time, the plaintiff

made a report to internal affairs. Id. But because the decision had already been made

to demote the plaintiff, his intervening report could not have been the cause of the

demotion. Id. at 358. Similarly, in Farran, the plaintiff had already been given notice

that his school district employee intended to terminate his employment when he made a

complaint to FBI of alleged illegal conduct by other employees. 409 S.W.3d at 656.

Again, because the decision had already been made to terminate the plaintiff, the

complaint to the FBI could not have been the cause of the termination. Id.

       Morales's suspension with pay is not the same type of adverse employment action

as the notices given to the plaintiffs in Steward and Ferran. The District makes no

argument and presented no evidence that termination of employment is the foregone

conclusion to a period of suspension, so the causal chain is not broken in the same way.

We are not persuaded that the authority cited by the District in this regard is applicable to

facts of this case.

       Taking Morales's allegations as true, as we must do under the standard of review,

see Whitley, 104 S.W.3d at 542, we conclude that he alleged sufficient facts to show that

after he reported a violation of the law in good faith to an appropriate law enforcement

authority, he suffered a discriminatory action by the District—his termination—that would

not have occurred when it did had Morales not reported the illegal conduct. See Farran,
409 S.W.3d at 656.


                                             15
        4. Summary

        Because Morales alleged facts sufficient to show each of the elements of his

whistleblower claim, the trial court erred in granting the District's plea to the jurisdiction.

Morales's first issue is sustained.

                                       III. Motion to Compel

        By his second issue, Morales argues that the trial court erred in denying his motion

to compel the depositions of certain Board members.7

        Morales sent a letter to the District's counsel on July 17, 2012, requesting

deposition dates for the Board members. After counsel failed to respond, Morales issued

deposition notices. The District filed a motion to quash the depositions. On July 27,

2012, Morales filed a motion to compel the depositions. The trial court set the motion to

compel for hearing on August 22, but in the meantime, the parties agreed for the

depositions to be set on September 11 and 12, 2012.

        On September 10, 2012, Morales received a letter from the District notifying him

that because it had filed a plea to the jurisdiction, the District would not "be in a position

to present the Hidalgo County Irrigation District No. 6 board members for deposition until

the issue of jurisdiction is resolved." Morales then filed a motion for sanctions and/or to

compel the depositions. At a hearing, the trial court stated, "The Court is not going to

grant your motion to compel. The Court is going to hold it in abeyance until I decide the

motion for jurisdiction. . . . [The motion to compel] will be carried along [with the case.]"



        7 Morales's argument regarding the sanctions portion of his motion is inadequately briefed; he cited
no legal authority and made no substantive argument on that matter. See TEX. R. APP. P. 38.1. He has
therefore waived our review of the sanctions issue.
                                                    16
The trial court then granted the District's plea to the jurisdiction on February 20, 2013.

       We conclude that when the trial court granted the District's plea, it rendered

Morales's motion to compel moot. In other words, by dismissing the case, the trial court

extinguished the controversy over the discovery dispute. See In re Kellogg Brown &

Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) ("A case becomes moot

if a controversy ceases to exist between the parties at any stage of the legal

proceedings."); State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating

that, for a controversy to be justiciable, there must be a real controversy between the

parties that will be actually resolved by the judicial relief sought). Any ruling by this Court

on Morales's motion to compel would be premature at this stage. We overrule Morales's

second issue.

                                      IV. Conclusion

       We reverse the order of the trial court granting the plea to the jurisdiction and

remand for further proceedings.


                                                                 NELDA V. RODRIGUEZ
                                                                 Justice

Delivered and filed the 19th
day of March, 2015.




                                              17